EXAMINER’S AMENDMENT
The Applicant’s amendments dated 2/9/2021 has been entered and fully considered. Claims 1, 6, 10, and 12 have been amended by the Applicant. Claims 1, 10, and 13 have been amended by the Examiner (see below). Method claims 13-20 had been withdrawn from examination with traverse and hereby are rejoined by the Examiner.
Claims 1-20 are allowed.
Election/Restrictions
Claims 1-12 are allowable. Claims 13-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention I (apparatus claims 1-12) and invention II (method claims 13-20), as set forth in the Office action mailed on 7/3/2020, is hereby withdrawn and claims 13-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Onderick on 3/22/2021.
Claim 1, line 9: “sufficient to” has been replaced with “sufficient”.
Claim 1, line 10: “a spacer applicator” has been replaced with “the spacer applicator”.
Claim 1, line 12: “back side” has been replaced with “back side of the lite”.
Claim 10, line 8: “a spacer applicator” has been replaced with “the spacer applicator”.
Claim 10, lines 8/9: “a secondary sealant applicator” has been replaced with “the secondary sealant applicator”.
Claim 13, line 5: “a lite” has been replaced with “the lite”.
Claim 13, line 9: the phrase “in a direction transverse to a direction of travel of the conveyor” has been added before the phrase “such that a back”. 
Claim 13, line 18: “an insulated glass unit” has been replaced by “the insulated glass unit”.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art to independent claims 1, 10 and 13 was DONOHUE (US-2015/0354266), hereinafter DONOHUE.
Regarding independent claims 1, 10 and 13, DONOHUE discloses a manufacturing line and method for producing insulated glass units that comprises an infeed station, a conveyor and a spacer application station that receives a sheet of glass or lite via the conveyor from the infeed station. The spacer application station includes a spacer applicator and a second gripper assembly that applies a spacer material to the lite; the spacer applicator is interposable between the lite and the conveyor. DONOHUE further discloses a gas filling and wetting station approximate the conveyor that receives a topping lite via the conveyor and the second gripper assembly aligns the spacer applied lite with the topping lite. This is followed by a secondary sealant application station that via a secondary sealant applicator and using a third gripper assembly applies a sealant around the prepared insulated glass unit.
The Examiner further showed that it would have been obvious to one of ordinary skill in the art to have duplicated the gripper assembly and have placed another gripper assembly (called the first) in the infeed station.
DONOHUE, however, fails to disclose that the second gripper assembly removes the lite from the conveyor in a direction transverse to the direction of travel of the conveyor and separates the lite from the conveyor by a first distance sufficient so that the spacer applicator can fit between the conveyor and the lite. Therefore, claims 1, 10 and 13 are allowed. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748